

115 S814 IS: Police Training and Independent Review Act of 2017
U.S. Senate
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 814IN THE SENATE OF THE UNITED STATESApril 4, 2017Ms. Duckworth introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require that States receiving Byrne JAG funds to require sensitivity training for law
			 enforcement officers of that State and to incentivize States to enact laws
			 requiring the independent investigation and prosecution of the use of
			 deadly force by law enforcement officers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Police Training and Independent Review Act of 2017. 2.Training on diversity and sensitivity for law enforcement (a)Training requirementFor each fiscal year after the expiration of the period specified in subsection (b)(1) in which a State receives funds for a program referred to in subsection (b)(2), the State shall require that all individuals enrolled in an academy of a law enforcement agency of the State and all law enforcement officers of the State fulfill a training session on sensitivity each fiscal year, including training on ethnic and racial bias, cultural diversity, and police interaction with the disabled, mentally ill, and new immigrants. In the case of individuals attending an academy, such training session shall be for 8 hours, and in the case of all other law enforcement officers, the training session shall be for 4 hours. The State shall certify to the Attorney General of the United States that such training sessions have been completed.
			(b)Compliance and ineligibility
 (1)Compliance dateEach State shall have not more than 120 days, beginning on the date of enactment of this Act, to comply with subsection (a), except that—
 (A)the Attorney General may grant an additional 120 days to a State that is making good faith efforts to comply with such subsection; and
 (B)the Attorney General shall waive the requirements of subsection (a) if compliance with such subsection by a State would be unconstitutional under the constitution of such State.
 (2)Ineligibility for fundsFor any fiscal year after the expiration of the period specified in paragraph (1), a State that fails to comply with subsection (a), shall, at the discretion of the Attorney General, be subject to not more than a 20-percent reduction of the funds that would otherwise be allocated for that fiscal year to the State under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), whether characterized as the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise.
 (c)ReallocationAmounts not allocated under a program referred to in subsection (b)(2) to a State for failure to fully comply with subsection (a) shall be reallocated under that program to States that have not failed to comply with such subsection.
			3.Independent Review of law enforcement use of deadly force
 (a)In generalIn the case of a State or unit of local government that received a grant award under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), if that State or unit of local government fails by the end of a fiscal year to enact or have in effect an independent prosecution of law enforcement law, the Attorney General shall reduce the amount that would otherwise be awarded to that State or unit of local government under such grant program in the following fiscal year by 20 percent.
 (b)ReallocationAmounts not allocated under a program referred to in subsection (a) to a State for failure to be in compliance with this section shall be reallocated under that program to States that are in compliance with this section.
 4.DefinitionsIn this Act: (1)The term deadly force means that force which a reasonable person would consider likely to cause death or serious bodily harm.
 (2)The term independent prosecution of law enforcement law means a statute requiring the appointment of an independent prosecutor to conduct any criminal investigation and prosecution in which—
 (A)one or more of the possible defendants is a law enforcement officer; (B)one or more of the alleged offenses involves the law enforcement officer’s use of deadly force in the course of carrying out that officer’s duty; and
 (C)the law enforcement officer’s use of deadly force resulted in a death or injury. (3)The term independent prosecutor means, with respect to a criminal investigation or prosecution, a prosecutor who—
 (A)does not live or work in the same county as the county in which the alleged crime was committed; and
 (B)would not be involved in the prosecution in the ordinary course of that prosecutor’s duties.